           Case 1:20-cv-04691-MKV Document 20-5 Filed 08/06/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

NICOLAS GOUREAU and STEPHANIE             :
MENKIN, individually and derivatively on behalf
                                          :
of GOOBERRY CORP., a New York             :
corporation,                              :
                                          :              Civil Action No. 1:20-cv-04691
                      Plaintiffs,         :
                                          :
      v.                                  :
                                          :
MARCUS LEMONIS, an individual, ML :
RETAIL, LLC, a Delaware limited liability :
company, and MARCUS LEMONIS, LLC, a :                    [PROPOSED] ORDER GRANTING
                                                         ADMISSION TO PRACTICE, PRO HAC
Delaware limited liability company,       :
                                                         VICE
                                          :
                      Defendants,         :
and                                       :
                                          :
GOOBERRY CORP., a New York corporation, :
                                          :
                      Nominal Defendant.  :
                                          :
                                          :
                                          :


                The motion of Gerard P. Fox, Esq., for admission to practice Pro Hac Vice in the

above captioned action is granted.

                Applicant has declared that he is a member in good standing of the bars of the

states of Maryland, the District of Columbia, and California and that his contact information is as

follows:

                Gerard P. Fox, Esq.
                Gerard Fox Law
                1880 Century Park E #1410
                Los Angeles, CA 90067
                Tel: (310) 441-0500
        Case 1:20-cv-04691-MKV Document 20-5 Filed 08/06/20 Page 2 of 2




               Applicant having requested admission Pro Hac Vice to appear for all purposes as

counsel for Nicolas Goureau and Stephanie Menkin, individually and derivatively on behalf of

Gooberry Corp., a New York corporation, (the “Clients”), plaintiffs in the above referenced case;

               IT IS HEREBY ORDERED that Applicant is admitted to practice Pro Hac Vice

in the above referenced case in the United States District Court for the Southern District of New

York. All attorneys appearing before this Court are subject to the Local Rules of this Court,

including the Rules governing discipline of attorneys.



Dated: ____________        __________________, New York



                                                 /s/ ____________________________________

                                                 UNITED STATES DISTRICT COURT JUDGE




                                                         2
